Title: From George Washington to Pierre Van Cortlandt, 10 June 1780
From: Washington, George
To: Van Cortlandt, Pierre



⟨Sir
Head Quarters near Springfeild 10th June 1780

By accounts, tho’ not official, I am informed that the party under the command of Sir Jno.⟩ Johnston, have made a precipitate retreat, upon⟩ the approach of ⟨His Excellency the Governor. Should⟩ this have been the case⟨, I do not apprehend that there⟩ will be any occasion for Ge⟨neral Clinton to advance⟩ with his Brigade beyond Alba⟨ny⟩.
Under present circum⟨stances and appearances⟩ that force is most essentially neces⟨sary at West Point—⟩General Knyphausen with the gre⟨ater part of the⟩ troops remaining at New York lan⟨ded last Wed⟩nesday morning at Elizabeth Town, s⟨eemingly⟩ with an intention to penetrate the Countr⟨y, but after⟩ advancing five or six Miles, (in which ⟨distance he⟩ was warmly opposed by Maxwell’s Brigade ⟨and the⟩ Militia hastily assembled) he returned the ⟨same⟩ evening to Elizabeth town point, and the next ⟨day⟩ threw over his Waggons—part of his Artillery

⟨and⟩ some of his Horse to Staten Island, from which we concluded he meant to return with his whole force to his former positions. But contrary to our expectations he still remains on Elizabeth town point, and has brought back some Cavalry, Artillery and Stores.
It is difficult to determine with precision ⟨the intent of this maneuvre. By some it is conjectured, that it is meant to amuse us here, while the whole, or part of the force from the southward is to return and operate against⟩ the posts upo⟨n the North River, the Garri⟩sons of which are exce⟨edingly reduced by the⟩ expiration of service of the ⟨Men alloted to⟩ them. This carries with it the ⟨greater air of⟩ probability, as we have too much ⟨reason to⟩ think that Charles town has fallen to Sir ⟨Henr⟩y Clinton. West point, with the addition of ⟨Gene⟩ral Clintons Brigade would be tolerably secure ⟨ag⟩ainst any Coup de Main, and except it can be carried in that way, it may be relieved by reinforcements from the neighbouring States. From this short view of matters, you will see the necessity of bringing down the New York Brigade, unless the cause of sending it up should still exist. Should you therefore be of opinion that their service may be dispensed with at present, you will be pleased to forward the inclosed, by Express, to General Clinton—which contains an order for his return to West Point and which I hope nothing short of the most urgen⟨t⟩ occasion for his stay above will prevent being sent to him. I ⟨have the honor to be with great Respect Sir Yr most obt Servt⟩

[Go: Washington]

